PER CURIAM.
Upon consideration of the appellant’s Motion to Hold in Abeyance, which the Court treats as a response to its show cause order of June 7, 2000, the Court has determined that the appellant has failed to demonstrate that the order on appeal is a final order or otherwise appealable nonfi-nal order.
An order dissolving the marriage but reserving jurisdiction over issues such as child support, child custody, alimony and/or property issues, is not final. Hoffman v. O’Connor, 802 So.2d 1197 (Fla. 1st DCA 2002); Klein v. Klein, 551 So.2d 1235 (Fla. 3d DCA 1989). Thus, the order on appeal, which retains jurisdiction to determine personal property distribution in the event of a disagreement between the parties, is a nonfinal order. For this reason, the appeal is hereby dismissed. The ap*1228pellant’s Motion to Hold in Abeyance is denied.
DISMISSED.
KAHN, C.J., PADOVANO and LEWIS, JJ., concur.